 In the Matter of THE NEVADA-CALIFORNIA ELECTRIC CORPORATIONandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNIONB-959, A. F. OF L.In the Matter Of INTERSTATE TELEGRAPH COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL -UNION B-959, A. F.OF L.Cases Nos. R-1619 and-R-1620SECOND SUPPLEMENTAL DECISION AND FIFTH AMEND-MENT TO SECOND DIRECTION OF ELECTIONNovember 19, 1940On February 1, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceedings,' and on February 19, 1940, the Boardissued an amendment to its Direction of Election.'On April 8, 1940,the Board issued a Supplemental Decision and Second Direction ofElection,3 directing that a run-off election be conducted within thirty(30) days from the date of said Second Direction of Election, underthe direction and supervision of the Regional Director for the Twenty-firstRegion (Los Angeles, California), among certain employeesof The Nevada-California Electric Corporation and Interstate Tele-graph Company, Riverside, California, to determine whether theydesire to be represented by International Brotherhood of ElectricalWorkers, Local Union B-959, A. F. of L., herein called the I. B. E. W.,or by Nev-Cal Employees' Association, herein called the Association,for the purposes of collective bargaining.Subsequently, by Amend-ments to its Second Direction of Election ,4 the Board extended thetime within which said run-off election should be held, providing, initsFourth Amendment to Second Direction of Election, issued Oc-tober 22, 1940,5 that the election should be held not later than November30, 1940.'1 20 N L R. B. 79220N L R B 893 22 N. L. R. B 7354 23 N L R B 259; 24 N. L R B. 298; and 25 N L. R. B. 1527N L.R.B 100928 N L R B., No. 819413597-42-\ of 28--3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy letter dated November 7, 1940, 'the I. B. E. W. requested leave towithdraw its name from the ballot to be used in said run-off election.We see no reason why this request should not be granted, and we shall,accordingly, further amend our Second Direction of Election to pio-vide that the employees shall be. given an opportunity to vote for oragainst the Association.At the request of the Regional Director, weshall also further extend the period within which the election shallbe conducted.The Board hereby further amends its Second Direction of Election,as amended, by striking therefrom the words "not later than November30, 1940" and substituting theref or the words "not later than December30, 1940"; and by striking therefrom'the words "to determine whetherthey desire to be represented by International Brotherhood of Elec-tricalWorkers, Local Union B-959, A. F. of L., of by Nev-Cal Em-ployees' Association, for the purposes of collective bargaining" andsubstituting therefor the words "to determine whether or not theydesire to be represented by Nev-Cal Employees' Association, for thepurposes of collective bargaining."[SAME TITLE]CERTIFICATION OF REPRESENTATIVESJanuary 8, 1941On February 1, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceedings,' and on February 19, 1940, the Boardissued an amendment to its Direction of Election.2On April 8, 1940,the Board issued a Supplemental Decision and Second Direction ofElection,3 directing that a run-off election be conducted. Subsequently,the Board issued several Amendments to its Second Direction of Elec-tion' and, on November 19,'1940, it issued a Second SupplementalDecision and Fifth Amendment to Second Direction of Election.-,Pursuant to the Second Direction of Election, as amended, an elec-tion by secret ballot was conducted on December 9, 10, 11, 12; and 13,1940, under the direction and supervision of the Regional Director forthe Twenty-first Region (Los Angeles, California).On December 17.1940, the Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series 2.'20NLRB79.220 N L R B 89322N L R B 7354 23 N L R B 259; 24 N L R B 298, 25 N L R B 1, and 27 N L R B 1009 THE NEVADA-CALIFORNIA ELECTRIC CORPORATION21as amended, issued and duly served upon the-parties his ElectionReport.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on Eligibility351Total Ballots Cast------------------------------------------- 288Total Ballots Challenged------------------------------------0Total Blank Ballots-----------------------------------------0Total Void Ballots------------------------------------------0Total Ballots Not Counted-----------------------------------0Total Ballots Counted---------------------------------------288Total Votes for Nev-Cal Employees Association---------------- 157Total Votes against Nev-Cal Employees Association------------ 131By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9, (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Nev-Cal Employees Association has beendesignated and selected by a majority of the production employees ofThe Nevada-California Electric Corporation and Interstate TelegraphCompany, Riverside, California, including patrolmen, reservoir watch-men, property watchmen, janitors, linemen, servicemen, collectors,meter readers, groundmen, appliance servicemen, hydro plant opera-tors, dispatchers, substation attendants, mechanics, transformer shopworkmen, truck drivers, chauffeurs, storekeepers and productionclerks, switchboard operators, meter testers, pump testers, steam plantemployees, laborers, electricians, and housekeepers, but excludingclerical employees, field engineers, surveyors, salesmen, customers' rep-resentatives, solicitors, appliance demonstrators, crew foremen, garageforemen, service foremen, and supervisory employees, as their repre-sentative for the purposes pf collective bargaining and that, pursuantto Section 9 (a) of the National Labor Relations Act, Nev-Cal Em-ployees Association is the exclusive representative of all-such employeesfor the purposes of collective bargaining in respect to rates of pay.wages, hours of employment, and other conditions of employment.28NLRB,NoSa